Citation Nr: 0433832	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  02-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
cerebral hemorrhage.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 20 percent for 
hearing loss. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1961, and October 1961 to July 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2001 and October 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The February 2001 decision continued a 10 
percent disability evaluation for history of cerebral 
hemorrhage, and granted an increased rating of 30 percent for 
PTSD.  The appeal remains pending because the maximum 
schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The October 2002 determination denied the 
TDIU claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Feburary 2001 rating decision also continued a 10 percent 
evaluation for hearing loss, and the notice of disagreement 
from that determination did not address the hearing loss 
rating.  In the March 2002 substantive appeal concerning PTSD 
and residuals of cerebral hemorrhage, the veteran referred to 
the hearing loss getting worse, which was accompanied by a 
notation that the issue was "too late for an appeal."  

The RO, however, apparently treated this as a claim, 
indicated by the June 2003 statement of the case granting a 
20 percent evaluation for hearing loss.  The veteran filed a 
VA Form 9 in June 2003, asserting the hearing loss continued 
to be "most bothersome."  This can be reasonably construed 
as a notice of disagreement with the June 2003 determination, 
which did not grant the maximum evaluation for hearing loss.  
The RO should issue a statement of the case for the hearing 
loss claim.  Manlincon v. West, 12 Vet. App. 238 (1999).   

In view of the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), evidentiary development is needed.

An April 2003 VA examination assessed the veteran's memory by 
asking him to remember the words "car, train, and 
kangaroo."  After about 20 minutes, the veteran could not 
remember the words, which according to the examiner indicated 
"impairment and short-term memory."  The examiner recorded 
the veteran's history that headaches began approximately one 
month prior to the subarachnoid bleed in 1972.  The headaches 
continued through the present time.  Though a headache could 
last all day and night, Tylenol typically arrested the pain 
within an hour.  The examiner noted other diagnoses and tests 
from two years earlier, such as CAT scan, showed diffuse 
atrophy greater than expected, and in August 2001, a 
neuropsychiatric evaluation reflected some diminished 
executive function skills.  Such skills impacted the 
veteran's daily ability to direct and sustain attention.  
These results could have been consistent with subarachnoid 
bleed with diffuse impairment characteristic of such a 
neurological trauma that could maintain itself in executive 
functioning deficits.  The examiner noted the above was an 
abstract taken from the report.  The final diagnosis was, in 
terms of sequalae from subarachnoid bleed, memory deficits 
and headaches.  

The veteran filed the increased rating claims for cerebral 
hemorrhage, PTSD, and hearing loss, in June 2000, prior to 
VCAA enactment.  Though the RO sent other VCAA notice letters 
for TDIU, and service connection for diabetes for example, it 
did not send the veteran VCAA notice for an increased rating 
claim.  This must be done before the Board can decide the 
claims.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran an 
appropriate letter for the increased 
rating claims to ensure compliance with 
the notice and assistance requirements 
in the VCAA.  

2.  The RO should issue a statement of 
the case to the appellant addressing 
the increased rating claim for hearing 
loss.  The statement of the case should 
include all relevant laws and 
regulations pertaining to the claim.  
The appellant must be advised of the 
time limit in which he may file a 
substantive appeal.  

3.  The RO should arrange for a VA 
examination concerning the TDIU claim.  
After reviewing the veteran's claims 
file, the examiner should provide an 
opinion as to whether the veteran's 
service-connected disabilities alone 
prevent him from securing and following 
substantially gainful employment 
consistent with education and work 
background.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

4.  After any additional indicated 
development, including additional VA 
examinations if warranted, the RO 
should readjudicate the veteran's 
increased rating claims for history of 
cerebral hemorrhage, PTSD, and hearing 
loss if the appeal is properly 
perfected.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




